Case 3:20-cv-12726-MAS-LHG Document 11 Filed 09/09/21 Page 1 of 5 PagelD: 75

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

WENDELL JOHNSON,

Plaintiff, Civil Action No. 20-12726 (MAS) (LHG)

Vv. OPINION

STATE OF NEW JERSEY, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court on the Court’s sua sponte screening of Plaintiff
Wendell Johnson’s civil complaint. (ECF No. 1.) As this Court previously granted Plaintiffs in
forma pauperis status in this matter (ECF No. 7), this Court is required to screen his complaint
pursuant to 28 U.S.C. § 1915(e)(2)(B) and dismiss any claim which is frivolous, malicious, fails
to state a claim for relief, or seeks relief from an immune defendant. For the reasons set forth
below, Plaintiff’s complaint shall be dismissed in its entirety.

I. BACKGROUND

Plaintiff is a state criminal detainee currently incarcerated at the Mercer County
Correctional Center. (ECF No. 1-4 at 3.) In his current complaint, he seeks to raise claims against
the state of New Jersey, the warden of the correctional center, Charles Ellis, and Wells Fargo

Bank.!' Essentially, Plaintiff contends that he mailed a check, which was sealed in an envelope in

 

' In his complaint, Plaintiff names the “Wells Fargo Center” as a defendant, but his claims
against that bank seem to arise solely out of an allegedly stolen check being cashed by Wells
Fargo. (See ECF No. | at 1.) This Court thus presumes that Plaintiff intends to raise a claim
Case 3:20-cv-12726-MAS-LHG Document 11 Filed 09/09/21 Page 2 of 5 PagelD: 76

his presence, to a friend for eventual use to hire an attorney, which was allegedly stolen by an
unknown staff member of the correctional center and ultimately cashed by an employee of the
bank. (/d. at 1-2.) Plaintiff contends that this “theft” of his check amounts to both mail fraud and
a violation of his Due Process rights. Plaintiff does not plead any specific acts on the part of either
the state or Warden Ellis which resulted in the alleged theft of his check, nor how they were
involved in the poorly defined fraud, and connects the bank to his claim only by stating that
someone at the bank cashed the stolen check. Ud.) Plaintiff does contend that he has had checks
misplaced and not returned before, but states that this occurred while he was confined in a separate

facility in 2003. (Cd. at 2.)

I. LEGAL STANDARD

This Court is required to screen Plaintiff's complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)
because Plaintiff has been granted in forma pauperis status in this matter. Pursuant to that statute,
this Court must sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary relief from a defendant who is immune from such
relief. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6).” Schreane vy. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing
Allah y. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is
“required to accept as true all factual allegations in the complaint and draw all inferences from the
facts alleged in the light most favorable to [the Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a... motion to dismiss does not need detailed

 

against the bank itself, rather than the Wells Fargo Center, which is actually a concert and sports
venue in Philadelphia.
Case 3:20-cv-12726-MAS-LHG Document 11 Filed 09/09/21 Page 3 of 5 PagelD: 77

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’ s
“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief? requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Jd. (citing
Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal
conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the
factual allegations in the complaint are true, those “[flactual allegations must be enough to raise a
right to relief above the speculative level.” Twombly, 550 U.S. at 555.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for misconduct alleged.” /d. “Determining whether the a complaint states a plausible claim
for relief. . . [is] a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” /d. at 679. “[W here the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
‘show[n]’—‘that the pleader is entitled to relief.’” Jd. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,
while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in
their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.
2013) (citation omitted) (emphasis added).

Il. DISCUSSION

In his current complaint, Plaintiff seeks to raise claims against Warden Ellis, New Jersey,
and Wells Fargo based on alleged violations of his right to Due Process and mail fraud. Turning
first to his constitutional claim, Plaintiff essentially seeks to hold Defendants accountable for the

theft and loss of his possessions — specifically the money embodied by the stolen and cashed check.
Case 3:20-cv-12726-MAS-LHG Document 11 Filed 09/09/21 Page 4 of 5 PagelD: 78

Where a state actor deprives an individual of property without authorization, whether intentionally
or negligently, however, that deprivation will not result in a viable Due Process claim so long as
there is a meaningful post-deprivation remedy available. See Hudson v. Palmer, 468 U.S. 517,
530-36 (1984); Parratt v. Taylor, 451 U.S. 527, 543-44 (1981), overruled in part on other grounds,
Daniels y. Williams, 474 U.S. 327 (1986); but see Logan v. Zimmerman Brush Co., 455 U.S. 422,
435-36 (1982) (holding that such remedies do not satisfy Due Process where the deprivation
resulted from established state procedure); see also Miller v. Fraley, No. 12-4470, 2015 WL
511296, at *11 (D.N.J. Feb. 6, 2015). The State of New Jersey has provided a proper post-
deprivation remedy for the unauthorized deprivation of property through the New Jersey Tort
Claims Act. See N.J. Stat. Ann. § 59:1-1, et seqg.; Miller, 2015 WL 511296 at *11. As Plaintiff
has a proper post-deprivation remedy for the loss of his property, he may not pursue a Due Process
claim on the basis of his stolen property, and his constitutional claim must therefore be dismissed
for failure to state a claim for relief.

Finally, Plaintiff seeks to raise claims against, Defendants for alleged mail fraud. The
federal mail fraud statutes, however, are criminal statutes and “there is no private cause of action

[under] the federal mail and wire fraud statutes.” Addlespurger v. Corbett, 461 F. App’x 82, 87

 

? Although this analysis is sufficient to require the dismissal of Plaintiff's stolen property claim,
the Court notes that Plaintiffs constitutional claim suffers from several other deficiencies. First,
a prisoner’s civil rights claim brought pursuant to 42 U.S.C. § 1983 may only be raised against a
state actor — and Wells Fargo is not a state actor subject to liability under the statute. The State of
New Jersey is likewise entitled to absolute sovereign immunity in this Court and is not a “person”
subject to suit under § 1983. See Grohs v. Yatauro, 984 F. Supp. 2d 273, 280-81 (D.N.J. 2013);
Grabow v. S. State Corr. Facility, 726 F. Supp. 537, 538-39 (D.N.J. 1989). Finally, a defendant
can only be held liable under § 1983 if he had personal involvement in the alleged wrong, and a
supervisor such as Warden Ellis may not be held liable based on the alleged actions of his
subordinates. See Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 Gd Cir. 1988); see also Igbal,
556 U.S. at 676 (civil rights defendants may not be held liable under respondeat superior theory
of liability). Plaintiffs claims against the three named Defendants would thus need to be dismissed
even if Plaintiff's claim were not otherwise pre-empted by the provision of a post-deprivation
remedy.
Case 3:20-cv-12726-MAS-LHG Document 11 Filed 09/09/21 Page 5 of 5 PagelD: 79

(3d Cir. 2012); Kornea v. J.S.D. Management, Inc., 366 F. Supp. 3d 660, 669 (E.D. Pa. 2019).
Thus, even had plaintiff pled facts with sufficient particularity to suggest that Defendants had
committed such fraud — rather than merely asserting such in a conclusory fashion — he would still
fail to state a claim for relief under federal law. Plaintiff's mail fraud claim is therefore dismissed
with prejudice for failure to state a plausible claim for relief.?
IV. CONCLUSION

For the reasons expressed above, Plaintiff's complaint (ECF No. 1) is DISMISSED in its
entirety. An order consistent with this Opinion will be entered.

Un Atopy

MICHAEL A. SHrf)
UNITED STATES DISTRICT JUDGE

 

> Nothing in this opinion should be read to preclude Plaintiff from seeking relief in state court
under any relevant state law fraud statute he may believe covers Defendants’ alleged actions.

5
